Name: Commission Regulation (EEC) No 1015/86 of 8 April 1986 amending Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/20 Official Journal of the European Communities 9 . 4. 86 COMMISSION REGULATION (EEC) No 1015/86 of 8 April 1986 amending Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain Whereas the Annex to Regulation (EEC) No 585/86 should, for reasons of clarity, be republished and some errors should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 585/86 (2) fixed the level of the accession compensatory amounts for milk and milk products in trade with Spain ; whereas it was found that the method used for calculating the compensatory amounts for certain products falling within heading No 04.02 of the Common Customs Tariff other than in powder or in granules or condensed does not take account of the fact that these products may be presented in concentrated form ; whereas the compensatory amounts for these products should be calculated on the basis of the amount of the non-fat milk solids contained in the product ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 585/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 9 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 23 . (2) OJ No L 57, 1 . 3 . 1986, p . 35 . 9 . 4 . 86 Official Journal of the European Communities No L 94/21 ANNEX 'ANNEX Accession compensatory amounts applicable in trade with Spain (Amounts to be charged on imports and granted on exports by Spain unless otherwise indicated) CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 04.01 Milk and cream, fresh, not concentrated or sweetened (excluding goat's and sheep's milk and cream) : A. Of a fat content, by weight, not exceeding 6 % : I. Yoghurt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk :  Whey  Other, of a fat content, by weight :  not exceeding 0,6 %  exceeding 0,6 % II . Other B. Other 1,51 (') 0 (') 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : I. Whey II . Milk and cream, in powder or granules and of a fat content by weight :  not exceeding 1,5 % , intended for human consumption (2)  exceeding 1,5 % but not exceeding 29 %  exceeding 29 % but not exceeding 45 %  exceeding 45 % III . Milk and cream, other than in powder or granules and of a fat content, by weight :  not exceeding 1 1 %  exceeding 1 1 % B. Containing added sugar : I. Milk and cream, in powder or granules : a) Special milk for infants , in hermetically sealed con ­ tainers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % b) Other, of a fat content by weight :  not exceeding 1,5 % , intended for human consumption (2)  exceeding 1,5 % but not exceeding 29 %  exceeding 29 % but not exceeding 45 %  exceeding 45 % II . Milk and cream, other than in powder or in granules , and of a fat content, by weight :  not exceeding 9,5 %  exceeding 9,5 % 69,76 63,63 59,84 50,58 25,71 (3) 0,6363 per kg (4) 0,6976 per kg (4) 0,6363 per kg (4) 0,5984 per kg (4) 0,5058 per kg (4) 20,25 0 (6) No L 94/22 Official Journal of the European Communities 9 . 4. 86 CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 04.03 Butter : A. Of a fat content, by weight :  of less than 80 %  of 80 % or more but less than 82 %  exceeding 82 % but not exceeding 84 %  exceeding 84 % 0,4798 0 38,38 39,34 0,4798 0 04.04 Cheese and curd : \ A. Emmentaler, Gruyere , Sbrinz , Berkase , Appenzell , Vacherin fribourgeois , Vacherin Mont d'Or and Tete de moine, not grated or powdered B. Glaris herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs ex C. Blue-veined cheese , not grated or powdered  Roquefort  Other (excluding cheeses made exclusively from sheep's or goats ' milk) D. Processed cheese , not grated or powdered E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fat solids : ex a) Not exceeding 47 % :  Parmigiano Reggiano, Pecorino Romano, Pecorino Sardo and Grana Padano  Other (excluding cheeses manufactured exclusively from sheep's or goats ' milk) b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar ex 2 . Other (excluding cheeses manufactured exclusively from sheep's or goats ' milk) c) Exceeding 72 % (excluding cheeses manu ­ factured exclusively from sheep's or goat's milk) II . Other : a) Grated or powdered b) Other (excluding cheeses manufactured exclusively from sheep's or goats ' milk) 44,89 30.00 21,85 83.01 60,00 83,01 52,75 45,00 60,00 50,00 17.02 A. Lactose and lactose syrup : II . Other (than those containing, in the dry state, 99 % or more by weight of the pure product) 16,19 21.07 F. Flavoured or coloured sugar syrups : I. Lactose syrup 16,19 9 . 4. 86 Official Journal of the European Communities No L 94/23 CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 23.07 Molasses or sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose, glucose syrup, malto ­ dextrine and/or maltodextrine syrup, falling within subheadings 17.02 B and 21.07 F II and milk products : I. Containing starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup : a) Containing no starch or containing 1 0 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products c) Containing more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products II . Containing no starch, glucose , glucose syrup, malto ­ dextrine, or maltodextrine syrup, but containing milk products  0 -0 No L 94/24 Official Journal of the European Communities 9 . 4 . 86 Notes (') The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms net of the product multiplied by 0,0429 ECU,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kilograms net of the product multiplied by 0,015108 ECU. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Regulation (EEC) No 1725/79 or Regulation (EEC) No 3714/84 or those imported into Spain under the arrangements laid down in Regulation (EEC) No 1624/76 . (3) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms of the product multiplied by 0,0429 ECU,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kilograms net of the product multiplied by 0,166188 ECU. (4) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kilograms of finished product,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (*) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount indicated,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (6) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kilograms net of the product, multiplied by 0,0429 ECU, and  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kilograms net of the product multiplied by 0,166188 ECU,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. Q The compensatory amount for 100 kilograms net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kilograms of finished product. (8) The compensatory amount for 100 kilograms net weight of these products shall be equal :  in the case of products falling within subheading 23.07 B I b) 3 , to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,16,  in the case of products falling within subheading 23.07 B I c) 3 , to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,50 . These amounts are to be granted on exports to Spain by the exporting Member State or charged on imports from Spain by the importing Member State . N.B. : In the case of goats ' and sheep's milk and cream and of cheese manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses ,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate , that the cheese in question was manufactured exclusively from sheep's or goats ' milk.'